Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/14/2021 has been entered.

Information Disclosure Statement
The information disclosure statements filed on 11/3/2020, 11/23/2020 and 3/25/2021 fail to comply with 37 CFR 1.98(a)(3)(i) because they do not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information contained in the reference, of each reference listed that is not in the English language.  Any non-English references listed within the IDSs filed 11/3/2020, 11/23/2020 and 3/25/2021 which did not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information contained in the reference, of each reference listed that is not in the English language have not been considered by the examiner, see attached IDSs.  

Claim Objections
Claims 1,5 and 8-13 are objected to because of the following informalities:  Claim 1, line 4 should recited --user and capable of-- or --user and non-invasively measuring--in order to clarify the language. Claim 11, line 2 should recited –user and capable of—or . Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “indicator extraction unit configured to extract an indicator…”in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. Specifically a processor/ control unit programmed to function as the indicator extraction unit and equivalents thereof (e.g. para. [0025], [0061] of published application US 2019/0175027). 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the 

Claim Rejections - 35 USC § 112
In view of the amendment filed on 1/14/2021 clarifying the language of claim 1 and 13 the 112 rejection made against claims 1 and 13 in the office action of 10/19/2020 have been withdrawn. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1,5 and 8-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claims 1 and 13 recites the indicator indicating the cardiac state based on at least one of: a frequency with which the stroke volume exceeds a first threshold value in the distribution, a frequency with which the stroke volume falls below a second threshold value in the distribution, and a frequency with which the total peripheral resistance exceeds a third threshold value in the distribution, however a distribution has not been defined within the claims, therefore it is unclear which distribution applicant is referring to, clarification is required. Claims 1 and 13 recite the second and third threshold being based on a lower limit and an upper limit of a typical reference value, it is unclear which reference value applicant is referring to, e.g. is it a typical reference value of the distribution, stroke volume, total peripheral resistance? Clarification is required. Claims 5 and 8-12 directly or indirectly depend from claim 1 and are also rejected to for the 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1,5 and 8-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0109124 to He et al. (He) in view of US 2014/0303509 to Campbell (Campbell) and US 2013/0184545 to Blomqvist et al. (Blomqvist) and US 2006/0036126 to Ross et al. (Ross) (all previously cited).  
In reference to at least claims 1 and 12-13
He teaches biometric authentication which discloses a biological information analysis device comprising: an indicator extraction unit (e.g. extract biometric measurements from computing device 115) configured to extract an indicator indicating a cardiac state (e.g. paragraphs [0847]-[0849]), from data regarding blood pressure waveforms that are consecutively measured by a sensor (e.g. 110) that is configured to be worn on a body part of a user and to be capable of non-invasively measuring a blood pressure waveform for each heartbeat (e.g. paragraphs [0783],[0844]); and a processing unit (e.g. 115) configured to output the indicator extracted by the indicator extraction unit (e.g. paragraph [0849]), wherein the indicator extraction unit is configured to extract a value of a cardiac load indicator for each heartbeat, from the data regarding blood pressure waveforms (e.g. paragraph [0845]), and calculate the indicator indicating the cardiac state, based on characteristics related to distribution of values of the cardiac load indicator (e.g. Figs. 16A-16C, paragraphs [0847]-
Campbell teaches a method and apparatus for non-invasive determination of cardiac output which discloses a biological information analysis device comprising: an indicator extraction unit (e.g. 50) configured to extract an indicator indicating a cardiac state, from data regarding blood pressure waveforms (e.g. Figs. 1-2) that are consecutively measured by a sensor (e.g. 51, 54) that is configured to be worn on a body part of a user and to be capable of non-invasively measuring a blood pressure waveform for each heartbeat (e.g. paragraphs [0040],[0042]); and a processing unit (e.g. 59,60,62) configured to output the indicator extracted by the indicator extraction unit (e.g. paragraphs [0057], [0062]), wherein the indicator extraction unit is configured to extract a value of a cardiac load indicator for each heartbeat, from the data regarding blood pressure waveforms (e.g. Fig. 5, paragraphs [0058]-[0062]). Campbell discloses distribution of values (e.g. 120) of the cardiac load indicator corresponding to a plurality of heartbeats (e.g. paragraph [0062]) and mentions that the data, including stroke volume, may be presented as a histogram "for interpretation" along with a trace (e.g. paragraph [0062]) and that the data may be sent to a remote location for further evaluation (e.g. paragraph [0063]). Campbell further discloses wherein the cardiac load indicator is determined based on a stroke volume (e.g. stroke volume, Fig. 5, paragraphs [0059],[0062]) and on a total peripheral resistance (e.g. total peripheral resistance, paragraph [0059],[0062]). 

In reference to at least claim 5
He modified by Campbell teaches a device according to claim 1. Campbell further discloses wherein the indicator indicating the cardiac state is determined based on the maximum value of the stroke volume in the distribution (e.g. analysis of the stroke volume, Fig. 5, paragraphs [0059],[0062]). 
In reference to at least claim 8
He modified by Campbell teaches a device according to claim 1. He further discloses wherein the processing unit is configured to output temporal 
In reference to at least claim 9
He modified by Campbell teaches a device according to claim 1.  He further discloses wherein the processing unit is configured to acquire, from a second sensor (e.g. motion sensors, optical sensors, other types of sensors, paragraph [0790], other data such as wearer’s genetics, epigenetics, diet, exercise practice and environmental circumstances, paragraph [0930]), data indicating at least one of the user’s body movement and the state of the environment during measurement of blood pressure waveforms (e.g. other data such as wearer’s genetics, epigenetics, diet, exercise practice and environmental circumstances, paragraph [0930]), and output temporal changes in the cardiac load indicator in association with at least one of the user’s body movement and the state of the environment (e.g. paragraphs [0930], [0931]).
In reference to at least claim 10
He modified by Campbell teaches a device according to claim 1. He further discloses wherein the processing unit is configured to acquire, from a second sensor, time-series data indicating the state of the environment during measurement of blood pressure waveforms (e.g. other data such as wearer’s genetics, epigenetics, diet, exercise practice and environmental circumstances, paragraph [0930]), and output the cardiac load indicator and the state of the environment in association with each other (e.g. paragraphs [0930], [0931]).
In reference to at least claim 11
He teaches biometric authentication which discloses a system comprising: a sensor (e.g. 110, motion sensors, optical sensors, other types of sensors, paragraph [0790]), that is configured to be worn on a body part of a user and to be capable of non-invasively measuring a blood pressure waveform for each heartbeat (e.g. 110, motion sensors, optical sensors, other types of sensors, paragraph [0790]). He modified by Campbell teaches the biological information analysis device according to claim 1 (see rejection of claim 1 above) and further 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 12-13 have been considered but they are not persuasive. Applicant argues that neither He, Campbell, Blomqvist nor Ross teach wherein the cardiac load indicator is determined based on a stroke volume and a total peripheral resistance, and wherein the indicator indicating the cardiac state is determined based on at least one of: a frequency with which the stroke volume exceeds a first threshold value in the distribution, a frequency with which the stroke volume falls below a second threshold value in the distribution, and a frequency with which the total peripheral resistance exceeds a third threshold value in the distribution. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). The primary reference to He is used to teach several of the claim limitations including a biological information analysis device comprising: an indicator extraction unit (e.g. extract biometric measurements from computing device 115) configured to extract an indicator indicating a cardiac state (e.g. paragraphs [0847]-[0849]), from data regarding blood pressure waveforms that are consecutively measured by a sensor (e.g. 110) that is configured to be worn on a body part of a user and to be capable of non-invasively measuring a blood pressure waveform for each heartbeat (e.g. paragraphs [0783],[0844]); and a processing unit (e.g. 115) configured to output the indicator extracted by the indicator extraction unit (e.g. paragraph [0849]), wherein the indicator extraction unit is configured to extract a value of a cardiac load indicator for each heartbeat, from the data regarding blood pressure waveforms (e.g. paragraph [0845]), 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER L GHAND whose telephone number is (571)270-5844.  The examiner can normally be reached on Mon-Fri 7:30AM - 3:30PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on (571) 270-3061.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/JENNIFER L GHAND/Examiner, Art Unit 3792